Title: To George Washington from Benjamin Lincoln, 17 February 1783
From: Lincoln, Benjamin
To: Washington, George


                        
                            17th Feby 1783
                        
                        Queries—&c. &c. Submitted to the consideration and determination of the Secretary at War

                                
                                    
                                    Answers by the Secy at War
                                
                                
                                    1st
                                    Is the reduction of the Lines of New Hampshire—Rhode Island, and New Jersey to take place on the
                                        1st March?
                                
                                
                                    
                                    
                                    Yes
                                
                                
                                    2—
                                    In that case shall the Troops of New Hampshire be organized into one Regiment of 500 Rank
                                        & file, and the residue formed into one compleat Battallion of four Companies and the Troops of Jersey
                                        the same? or what mode shall be adopted. 
                                
                                
                                    
                                    
                                    I am of opinion that four compleat companies should be formed, which will make one batallion to be commanded
                                        by a Lt Colonel & Major—the others into one Regiment.
                                
                                
                                    3d
                                    Will it not be best to Reform Hazen’s Regiment immediately and put it upon the same Establishment
                                        as the Rest of the Army?
                                
                                
                                    
                                    
                                    Yes
                                
                                
                                    4—
                                    Should not every possible effort be made, to furnish Scarlet cloth for facings & other
                                        Materials for turning the present Coats of the Army
                                
                                
                                    
                                    
                                    I think the measure necessary & important—I will leave no measures untried to Effect it.
                                
                                
                                    5—
                                    The German Armourers Cartridge boxes, Colours &c. should be sent on.
                                
                                
                                    
                                    
                                    Before I left Philadelphia I wrote for the German Armoures I will further attend to this business.
                                
                                
                                    
                                    
                                    A Quantity of Leather is put into the hands of the Workmen at the request of General Knox for the purpose of
                                        Repairing the Cartridge boxes—we have a number of new ones on hand in Philadelphia others are contracted
                                        for.
                                
                                
                                    
                                    
                                    Colours will be sent on I wish they were better than they are.
                                
                                
                                    6—
                                    It seems necessary that some thing should be done towards Regulating the Issues of Provision to
                                        the Canadian Refugees And is Colo. Antills family entitled to draw—under that denomination.
                                
                                
                                    
                                    
                                    I wish an Officer might be sent to examine into the state of the Canadian Refugees & report to the
                                        Commander in Cheif and that if he does not find much trouble in the business he would continue to sign the
                                        Returns for Provisions—should he find it a burthen that he would appoint some Officer to attend it.
                                
                                
                                    
                                     
                                    Whether Lt Colo. Antills family are intitled to draw or not I cannot say—I will look into the matter and if
                                        they are not entitled I will give 
                                
                                
                                    
                                    the Commander in Chief notice of it that they may then be left out of
                                        the Return.
                                
                                
                                    7—
                                    By whom are Officers to be appointed to the Sappers & Miners—Are the three Companies to be
                                        reduced to one—Mr Reckless a Volunteer in that Corps wishes an Appointment.
                                
                                
                                    
                                    
                                    As the Resolves of Congress of 1779 are not here I must defer an Answer to this question untill I arrive at
                                        Philadelphia.
                                
                                
                                    8—
                                    The Inspectors cannot do the duty of their department if provision is not made to pay their
                                        contingent Expences.
                                
                                
                                    8
                                    
                                    I have long seen the necessity of advances in Cash to that Department to enable them to discharge the duties
                                        of their Office—I will attempt to have it advanced.
                                
                                
                                    9—
                                    What should be done with Captain Sumners demand for forage whilst he commanded a Regiment
                                        & other Cases of a similar Nature.
                                
                                
                                    9
                                    
                                    It appears to me a matter to be setled by the Quarter Mr General I think the same Reasons which induced
                                        Congress to supply a Colonel with forage will justify its being given to Captain Sumner and others while doing
                                        the duty of 
                                
                                
                                    
                                    Colonels—the supply is to Enable the Officer to do the duty.
                                
                                
                                    10—
                                    Cannot something be done for Mr Griswold—whose Case is explained in his Letter & Colo.
                                        Huntingtons—annexed a trans ferrince to the Corps of Invalids would save him from Starving.
                                
                                
                                    
                                    
                                    I wish Mr Griswold might Receive Rations till Congress shall make some provision for him & others in
                                        like circumstances—which I hope will soon be done—I will report it to Congress.
                                
                            
                            
                            B. Lincoln
                        
                    